Citation Nr: 0018420	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for genu varum grade II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1944 to May 
1946 and from August 1950 to August 1952.  This case was 
initially before the Board of Veterans' Appeals (Board) from 
a May 1996 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
By means of a January 1999 decision, the Board remanded this 
case for further development.  The additional development has 
been accomplished and the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  Genu varum grade II is a developmental defect and pre-
existed service; there was no superimposed injury in service.

2.  The claim for service connection for genu varum grade II 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for genu varum grade II is 
not well-grounded.  38 U.S.C.A. § 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  Congenital 
or developmental defects are not diseases or injuries within 
in the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c).  However, congenital or development defects may 
be service-connectable where a superimposed injury occurs 
during, or as a result of active service.  VAOGCPREC 82-90 
(July 18, 1990).  When, after consideration of all evidence 
and material of record in a case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The appellant's service medical records include a May 1946 
discharge examination report which does not show any 
musculoskeletal defects.  A July 1951 report of a medical 
examination, conducted for profile purposes, indicates that 
the appellant had genu varum grade II.  His separation 
examination, dated in June 1952, does not note any 
musculoskeletal disorders.    

A report of a VA examination, dated in February 1999, 
indicates that the appellant reported that while in active 
military service in California in 1951, he started to have 
persistent and progressive right knee pain secondary to 
backpack use and lifting heavy objects.  Examination was 
conducted and his diagnoses were chondromalacia, right 
patella, and bilateral genu varus deformity.  The examiner 
stated that the genu varum, grade II, was a developmental 
defect.

The Board notes that the appellant is a combat veteran.  
However, he has reported that his symptoms were manifested as 
a result of duties performed in California, not in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
inapplicable in this case.

Having considered the evidence of record, the Board finds 
that the claim for service connection for genu varum grade II 
is not well-grounded.  The record indicates that genu varum 
was not noted during the appellant's first period of service.  
The record  also indicates that this condition was not noted 
until approximately a year after his second period of 
enlistment.  However, current VA examination shows that the 
condition is a congenital defect.  There is no medical 
evidence to the contrary.  As there is undisputed medical 
evidence which indicates that this condition is a congenital 
defect.  Congenital and developmental defects, as 
distinguished from diseases or injuries are not disabilities 
for which service connection may be granted.  See VAOPGCPREC 
01-90, VAOPGCPREC 67-90, VAOPGCPREC 82-90.  We again note 
that the examiner determined that the condition was a defect, 
rather than a disease or injury.

Further, the record does not show evidence of increase or 
superimposed injury in service.  The Board notes the 
appellant's assertion that he began having problems with this 
condition as a result of lifting heavy objects.  However, 
there is no indication that the condition, genu varum grade 
II, underwent a permanent increase in the disability; a 
temporary worsening of symptoms does not indicate aggravation 
of a pre-existing condition.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (temporary or intermittent flare-ups 
during service of a pre- existing disease or disability is 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.")  The defect is the same now as it was in 
service.  Thus, since the record does not show occurrence or 
aggravation of a disease or injury in service, the Board 
finds that the claim is not well-grounded.  Because the Board 
will not reach the merits of the appellant's claim, the Board 
will not address the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well-grounded claim the benefit[-]of[-
]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for genu varum grade II is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

